Case 3:14-cv-00956-JBA Document 551-2 Filed 12/05/19 Page 1 of 9




               Exhibit B
     Case 3:14-cv-00956-JBA Document 551-2 Filed 12/05/19 Page 2 of 9




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


                                                         No.: 3: 14-cv-956 (IBA)
JOSEPH STRAUCH, TIMOTHY COLBY,
CHARLES TURNER, and VERNON CARRE, on                     DECLARATION OF
behalf of themselves and all those similarly situated,   RICHARD HAYBER IN
                                                         SUPPORT OF CLASS
                       Plaintiffs,                       COUNSEL'S
                                                         POST-TRIAL MOTION FOR
       V.                                                ATTORNEYS'FEESAND
                                                         COSTS
COMPUTER SCIENCES CORPORATION,

                       Defendant.
           Case 3:14-cv-00956-JBA Document 551-2 Filed 12/05/19 Page 3 of 9




I, RICHARD HAYBER, declare as follows:

           1.   I submit this Declaration in support of Class Counsel's Post-Trial Motion for

Attorneys' Fees and Costs (the "Fee Petition") in the Strauch v. Computer Sciences Corporation

lawsuit.

       2.       I am a principal at Hayber, McKenna & Dinsmore, LLC ("HM&D"). My firm

represents plaintiffs in a wide variety of employment matters, including individual and class

action litigation involving wage and hour, discrimination, and harassment claims, as well as

contract and severance negotiations. I am a member in good standing of the bar of the State of

Connecticut.

       3.       I make these statements based on personal knowledge and would so testify if

called as a witness.

       My Knowledge of Class Counsel and Strauch         l'.   Computer Sciences Corporation

       4.       I am familiar with Outten & Golden LLP, both because of their reputation as

practitioners in the field of plaintiffs' employment law, and because I have co-counseled with

them several times, particularly on class and collective wage and hour cases.

           5.   As a practicing member of the Connecticut bar and frequent practitioner in the

wage and hour field, I am aware of the Strauch case because I have cited it (and seen it cited) in

several briefs for various legal propositions. In addition, I have reviewed the Declaration of

Jahan C. Sagafi submitted in support of Class Counsel's Fee Petition, ECF No. 520-1, and

Exhibits C, D, H, I, J, N, and O attached thereto.

           6.   I understand that defense counsel for Computer Sciences Corporation identified

my firm in its opposition to the Fee Petition, arguing that my qualifications and experience made




                                                 2
        Case 3:14-cv-00956-JBA Document 551-2 Filed 12/05/19 Page 4 of 9




me well-suited to prosecute this case, as part of an argument regarding Plaintiff's selection of

counsel. I file this declaration to address that issue.

        My Background and Experience as a Plaintiffs' Employment Lawye1·

        7.      I received a Juris Doctor degree from the University of Connecticut, School of

Law in 1992 with honors. Since then, I have represented plaintiffs in employment litigation and

other employee rights matters. Since 1999, I have represented plaintiffs in wage and hour class

and collective actions.

        8.      I have represented collectives of plaintiffs in FLSA collective and class actions

including but not limited to plaintiffs in Ouellette v. The Fresh Market, Inc., No. 3: 13 Civ: 1027

(AWT) (D. Conn. July 17, 2013); Lassen v. Hoyt Livery, Inc., eta!, No. 3:13 Civ. 1529 (VAB)

(D. Conn. Oct. 18, 2013); Monk v. Elite Limousine Service, Inc., No. 3: 13 Civ. 01880 (SRU) (D.

Conn. Dec. 19, 2013); Zouanat v. Serline Transportation, LLC, No. 3:13 Civ. 1886 (SRU) (D.

Conn. Dec. 20, 2013); Kiefer v. Moran Foods, Inc., No. 3: 12 Civ. 756 (WGY) (D. Conn. May

18, 2012); Zaniewski v. PriceRite, Inc., No. 3:11 Civ. 1535 (CSH) (D. Conn. Oct. 6,

2011); Bozakv. FedEx Ground, No. 3:11 Civ. 738 (RNC) (D. Conn. May 5, 20ll);Aros v.

United Rentals, Inc., No. 3: 10 Civ. 73 (JCH) (D. Conn. Jan 15, 2010); Alli v. Boston Market, No.

3:10 Civ. 4 (JCH) (D. Conn. Jan 4, 2010); Morrison v. Ocean State Jobbers, Inc., No. 3:09 Civ.

1285 (AWT) (D. Conn. Aug. 18, 2009); Lumia v. Hanover Insurance Company, No. 3:07 Civ.

1094 (IBA) (D. Conn. July 19, 2007); Holbrook v. Smith & Hawken, LTD., 3:06 Civ. 1232

(VLB) (D. Conn. Aug. 8, 2006); Neary v. Metropolitan Property and Casualty Insurance

Company, No. 3:06 Civ. 536 (IBA) (D. Conn. Apr. 6, 2006); Sancomb v. MotherhoodMaternity,

No. 3:05 Civ. 71 (AWT) (D. Conn. Jan. 12, 2005); Gregory v. Home Depot, US.A. Inc., No.




                                                   2
        Case 3:14-cv-00956-JBA Document 551-2 Filed 12/05/19 Page 5 of 9




3:01 Civ. 372 (AWT) (D. Conn. Mar. 9, 2001); and Scott v. Aetna Services, Inc., No. 99 Civ. 46

(CFD) (D. Conn. Jan. 11, 1999).

       9.      I have presented seminars on the topic of wage and hour litigation, including class

and collective action litigation, and frequently attend seminars, including national conferences of

NELA (the National Employment Lawyers Association) and keep up with the developments of

the law in this area by reading articles and cases as they are published.

        10.    I am skilled and experienced in representing employees in wage and hour class

and collective actions. This work currently makes up over 75% of my practice.

        11.    HM&D currently has five attorneys, including myself Over the past five years,

the firm has fluctuated in size from two to five attorneys. I am one of the leading wage & hour

practitioners representing plaintiffs in the state of Connecticut.

       The Connecticut Legal 1"Iarket for Representation of Workers in Litigation

        12.    While it is true that HM&D regularly handles class or collective wage cases, those

cases are quite risky because of their contingent nature, and because of the expense involved in

prosecuting them . As the cases grow in size, that risk expands, as does the out-of-pocket cost

that a firm must put forward to litigate the case effectively. For these reasons, when I have a

wage and hour case that involves a substantial number of potential plaintiffs, opt-ins, or class

members, significant out-of-pocket costs, or other complicating factors, I usually seek out co-

counsel to share in the risk, workload, and expense of the litigation.

        13.     There are currently a small handful of firms in Connecticut that also practice

wage and hour law, to varying degrees, and which sometimes handle collective or class actions.

The largest I am aware of is Madsen, Prestley & Parenteau, LLC, which has six attorneys.

        14.     For this reason, when I litigate larger class or collective actions, I have found that



                                                   2
        Case 3:14-cv-00956-JBA Document 551-2 Filed 12/05/19 Page 6 of 9




it is usually necessary to seek out co-counsel outside of Connecticut, particularly at larger firms

that have substantial staff and back-office support, infrastructure, and the capacity to share in the

heavy workload and out-of-pocket costs oflitigation. For many years, I co-counseled such cases

with Outten & Golden LLP in New York. In recent years, I have developed an ongoing working

relationship with Lichten & Liss-Riordan, P.C., located in Boston.

       How I Would Have Handled a Case Like Strauch and My Comparable Experience

        15.    Based on my review of the Sagafi Declaration and its supporting exhibits, the

Strauch litigation is the kind of case for which I would need to seek out-of-district counsel to

prosecute the case effectively. I believe it would be irresponsible of me to attempt to handle the

case otherwise, both in terms of my professional obligations to the clients and in terms of my

obligations to my law practice. As a business matter, the potential for a loss (or even a

significant delay or setback) in the case would simply pose too great a risk and financial strain on

my firm .

        16.    Several factors lead me to this conclusion. This case involved a total of 911

plaintiffs, with 471 opt-in plaintiffs (many of whom are typically subject to discovery). That is

far larger than the cases that I typically handle on my own, or even cases that I might handle in

cooperation with another firm of similar size, such as Madsen, Prestley & Parenteau. For

example, Scott v. Aetna Services, 210 F.R.D. 261,268 (D. Conn. 2002), which the Defendant

cites at page 15 of its opposition brief, involved a Rule 23 class of 281 individuals, but only 22

opt-in plaintiffs. Even so, we had two co-counsel firms in Scott, one of which, Pollack & Green,

was based in New York City.

        17.    Another comparator case that I handled is Morrison v. Ocean State Jobbers, No.

09 Civ. 1285 (AWT) (D. Conn. Aug. 18, 2009), which went to trial twice in 2016, with hung



                                                  2
        Case 3:14-cv-00956-JBA Document 551-2 Filed 12/05/19 Page 7 of 9




juries on both occasions. The case settled after the second trial, which ended with the jury

deadlocked 9-1 in favor of the plaintiffs. Morrison began as an FLSA-only case, which by the

time of trial had approximately 25 opt-in plaintiffs. It was later consolidated with other related

cases for settlement, which covered approximately 600 employees. I was lead counsel in the

trial and litigation, but I was not alone. There were a total of six firms representing the plaintiffs

in Morrison, including Lichten & Liss-Riordan, P.C.

        18.    Apart from discovery burdens, one way in which the size of a class and collective

make a wage case more challenging is that the number of clients places greater demands on the

firm to respond to class members' inquiries, reach out to class members to investigate their

claims, and update them about the status of the case. In the Strauch litigation, I understand from

the documents I have reviewed that Class Counsel undertook a great deal of informal

investigation by speaking with clients. That work can be invaluable, but it requires significant

resources, particularly a substantial and well-trained paralegal staff working in concert with the

attorneys to make calls, respond to incoming calls, and do follow-up. My office does not have

the resources to conduct the outreach and respond to inquiries on the scale conducted in Strauch .

        19.     Aside from the number of employees, the Strauch case has other features that

would preclude my firm from handling a similar case without out-of-state counsel. For example,

the amount of opt-in discovery was significant, with 37 opt-in depositions (plus several more

taken by Class Counsel) in locations around the country, over a relatively short period of time.

Handling discovery like this is extremely burdensome, both in terms of time spent outside the

office and the out-of-pocket cost for court reporters, deposition transcripts, and travel.

        20.     Specifically, the costs in this case exceeded $500,000. That is not a level of out-

of-pocket expense that my firm could comfortably sustain over four years oflitigation. Although



                                                   2
        Case 3:14-cv-00956-JBA Document 551-2 Filed 12/05/19 Page 8 of 9




my firm can and does put significant investment into the cases we litigate, costs above a certain

level can be prohibitive, and would normally cause me to seek out one or more co-counsel firms

to share that burden.

       21.     I am familiar with Jackson Lewis, P.C ., the defense counsel in this case, having

litigated many cases against them in the past. In my experience, Jackson Lewis, like many large

national firms that defend wage and hour cases, typically defends wage and hour cases by trying

to overwhelm plaintiffs' firms with broad discovery, excessive motion practice, or a combination

of both. That contributes to the burdens oflitigating these cases, which is one more reason that I

often seek out-of-state co-counsel in larger cases - to help shoulder the burden of responding to

these demands on plaintiffs' counsel's time and financial resources.

       22.     All of these factors would limit my firm's ability to prosecute the Strauch case

without significant assistance from out-of-state counsel. That is true even now, when my firm is

at its current size. Class Counsel in Strauch spent over 20,000 hours on the litigation. Assuming

that an attorney will bill 2,000 hours in a given year, and that work on the Strauch case began in

2014, that is approximately equivalent to having two lawyers working full-time on Strauch for

five years straight, realizing no revenue during that timeframe. In a firm of five lawyers, that

would not be sustainable.

        23.    During December 2017, when Strauch went to trial, my firm had only three

attorneys, which would have made the case even more challenging and an even greater strain on

our firm's resources. Moreover, the intensity of a class action trial, which I experienced

firsthand in the Morrison case, would likely have required a much greater investment of effort

over a short timeframe than even a combination of Connecticut firms would be able to sustain.




                                                 2
       Case 3:14-cv-00956-JBA Document 551-2 Filed 12/05/19 Page 9 of 9




       I declare under penalty of perjury, under 28 U. S.C. § I ~   t e'f6regoing is true and

correct.                                                    ~~

Dated: December 4, 2019
       Hartford, Connecticut




                                                 2
